Case 1:95-cr-00025-DBH Document 105 Filed 07/31/20 Page 1 of 2      PageID #: 53



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,              )
                                       )
                                       )
V.                                     )     CRIMINAL NO. 1:95-CR-25-DBH
                                       )
KENNETH LEON MEADER,                   )
                                       )
                        DEFENDANT      )


     ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


       The defendant Kenneth Meader has filed an emergency motion for

compassionate relief.     He also requests in forma pauperis status and

appointment of counsel and asks me to seal his medical records.

       Meader tells me that he requested relief from the Warden and was denied

on April 23, 2020, and July 1, 2020. Def.’s Mot. at 2 (ECF No. 99). The first

denial (ECF No. 99-1) failed to notify Meader of the administrative appeal

process, but the second denial (ECF No. 99-2) explained how to proceed with an

appeal.   He has apparently decided not to seek the available administrative

appeal, saying, “The administrative remedy is futile due to the denial by the

warden and it is insufficient to deal with the emergency nature of this threat of

COVID-19 and waiting for the response from the Regional Appeal mailed to them

and then having to petition the General Counsel which can all take up to 70 days

or longer if they extend their response time doesn’t help me with the need to

address this immediate threat of irreparable harm, namely death, and therefore

exhaustion is complete for the purposes of this motion.” Def.’s Mot. at 2.
Case 1:95-cr-00025-DBH Document 105 Filed 07/31/20 Page 2 of 2        PageID #: 54



      I have held previously that a prisoner defendant must pursue his

administrative remedies if the Warden gives a timely response to his request for

compassionate relief. United States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S.

Dist. LEXIS 107423, at *2-3 (D. Me. June 19, 2020); see also United States v.

Miller, No. 2:16-CR-00269, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020) (“It

seems odd that Congress would allow a defendant to short-circuit the Bureau of

Prison's administrative procedures simply by waiting 30 days after filing his

request, despite the warden timely acting on that request. In this context ‘lapse’

clearly means that the warden must fail to act on the defendant's request for a

period of 30 days.”); United States v. Weidenhamer, No. CR-16-01072-001, 2019

WL 6050264, at *4 (D. Ariz. Nov. 8, 2019) (“[T]he better reading is to require

administrative exhaustion if a warden acts on a request within 30 days. The

statute requires a defendant submit a request to her warden. If the warden acts

on that request in a timely manner, it is appropriate to require a defendant to

pursue an administrative appeal.”)

      Since Meader has not pursued an administrative appeal, I DENY his motion

WITHOUT PREJUDICE.   Because the matter will not proceed in court at this time, I

DENY his motion to appoint counsel. No action is necessary on his request for

in forma pauperis status, because there are no filing fees for this motion. I GRANT

the motion to seal his medical records.

      SO ORDERED.

      DATED THIS 31ST DAY OF JULY, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE

                                                                                 2
